internal_revenue_service number release date index number -------------------------------- -------------------------------- ------------------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc corp b05 plr-115810-13 date date legend distributing controlled -------------------------------- ------------------------ ---------------------------- ------------------------------------------------------------------ -------------- ------------------------------------------------- shareholder ------------------ shareholder ----------------- business a business b ------------------- -------------------- distributing property -------------------------------------------------------------------------- shareholder property -------------------------------------------------------------------------------- retained distributing property -------------------------------------------------------------------------------- -------- a b ----- ---- plr-115810-13 dear ------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation see sec_355 of the internal_revenue_code_of_1986 as amended the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 facts distributing has outstanding a single class of stock shareholder a and shareholder b own all shares of distributing stock each owning a shares distributing is engaged in both business a and business b distributing has submitted financial information indicating that business a and business b have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing holds distributing property that it uses for business a and business b additionally shareholder a and shareholder b each hold a b percent undivided_interest in shareholder property that distributing uses for business a and business b proposed transaction for what have been represented to be valid business purposes distributing plans to complete the following steps pursuant to an overall plan the proposed transaction plr-115810-13 i ii shareholder will exchange his b percent undivided_interest in shareholder property with distributing in exchange for an amount of distributing property of equal value the property exchange distributing will form new corporation controlled distributing will contribute distributing property it still holds after the property exchange with the exception of retained distributing property and business b assets to controlled in exchange for all of the stock of controlled the contribution iii distributing will distribute to shareholder all of the stock of controlled in exchange for all of shareholder 2’s stock in distributing the distribution following the contribution distributing will conduct business a and controlled will conduct business b shareholder and distributing will each hold a b percent undivided_interest in the shareholder property shareholder will hold property he acquired in the property exchange following the distribution it is anticipated that distributing and controlled may have agreements between them regarding the use of each other’s business_assets such use and any transactions between distributing and controlled after the distribution will be pursuant to agreements negotiated at arm’s length representations a controlled will not be indebted to distributing after the distribution b the fair_market_value of the controlled stock to be received by shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder in the exchange c no part of the consideration to be distributed by distributing will be received by shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d the five years of financial information for business a submitted on behalf of distributing is representative of the present operation of business a and there have been no substantial operational changes since the date of the last financial statement submitted e the five years of financial information for business b before the contribution submitted on behalf of distributing is representative of the present operation of business b and there have been no substantial operational changes since the date of the last financial statement submitted plr-115810-13 f following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees g the distribution is carried out for the following corporate business purposes i enabling shareholder to focus all of his attention on managing business a ii allowing controlled flexibility to pursue its strategic interest independent of distributing iii to maximize the economic_performance of distributing and controlled and iv to provide for the effective transition in management of distributing or controlled upon the retirement of shareholder and shareholder the distribution is motivated in whole or in substantial part by one or more of these corporate business purposes h the proposed transaction is not being used primarily as a device for the distribution of earnings_and_profits of distributing or controlled or both i the total adjusted_basis of the assets transferred to controlled by distributing will equal or exceed the sum of the total amount of liabilities assumed as determined under sec_357 of the code by controlled the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred j the total fair_market_value of the assets transferred to controlled by distributing will exceed the sum of i the amount of liabilities assumed as determined under sec_357 of the code by controlled in connection with the transfer of assets and ii the amount of liabilities owed to controlled by distributing that are discharged or extinguished in connection with the transfer of assets k the fair_market_value of the assets of controlled will equal or exceed the amount of its liabilities immediately after the distribution l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no inter-corporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except that distributing may contribute to controlled distributing’s note if it is necessary to equalize value between the stock of distributing and of controlled such note will have a term of no greater than five years and bear an interest rate based on market terms n payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-115810-13 o no parties to the transaction are investment companies as defined in sec_368 and iv of the code p there is no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of controlled stock q immediately after the transaction as defined in sec_355 either i no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled ii if any person holds a percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or iii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution s for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 plr-115810-13 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before the transfer sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the holding_period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 shareholder will not recognize gain_or_loss and will include no amount in income upon his receipt of controlled stock from distributing sec_355 the basis of controlled stock in the hands of shareholder will equal the basis of distributing stock surrendered in exchange thereof sec_358 the holding_period of the controlled stock to be received by shareholder will include the holding_period during which shareholder held the distributing stock exchanged therefore provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction or any other transaction or item mentioned in this letter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the foregoing that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the property exchange qualifies as an exchange under sec_1031 ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 iii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both or iv whether plr-115810-13 the distribution is part of a plan or a series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _isaac w zimbalist_________ isaac w zimbalist senior technical reviewer office of associate chief_counsel corporate
